UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ANTHC)NY ROMANO,
DECISION AND ORDER
Plaintiff,
v. l:l3-CV-00392 EAW

M. QUICK, C.(). ALOI, J. CARDINALE,
C.O. FUNZI, NURSE SEALY, NURSE
MILLIA, MYERS, and SHELLY,

Defendants.

 

INTRODUCTION

Plaintiff Anthony Romano (“Plaintiff”) filed this action on April 19, 2013, alleging
violations under 42 U.S.C. § l983 by defendants l\/l. Quick (“Quick”), C.O. Aloi (“Aloi”),
J. Cardinale (“Cardinale”), C.O. Funzi (“Funzi”), Nurse Sealy (“Sealy”), Nurse l\/lillia
(“l\/Iillia”), Myers, and Shelly (collectively “Defendants”). (Dl<t. l). A supplemental
complaint Was filed on July 2, 20 l3. (Dkt. 4). Discovery in the matter ended on February
9, 2017 (Dl<t. 58), and ajury trial is scheduled to begin on April 8, 2019 (Dl<t. 05).

Presently before the Court is PlaintifPs fifth motion to appoint counsel (See Dkt.
6i, Dkt. 9; Dl<t. 56; Dl<t. 67). Plaintiff presently argues that he is indigent, mentally ill, and
that he has tried, but failed, to secure counsel on his oWn. (Dl<t. 78).

For the reasons stated below, Plaintiff’ s motion is denied

DISCUSSION

` Under 28 U.S.C. § 1915(e), the Court may appoint counsel to assist indigent
litigants, Seczrs, Roebuck & C0. v. Charles Sears Real Estate, ]nc., 865 F.2d 22, 231-24 (2d
Cir. 1988), and the assignment of pro bono counsel in civil cases is within the trial court’s
discretion In re Martz`n-Trz`gona, 737 F.2d 1254, 1260 (2d Cir. 1984). The court must
evaluate “the merits of [the] plaintiff` s case, the plaintiff" s ability to pay for private counsel,
his efforts to obtain a lawyer, the availability of counsel, and the plaintiff s ability to gather
the facts and deal with the issues if unassisted by counsel.” Cooper v. A. Sargentz' Co.,
Irzc., 877 F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid to the merits of
the plaintiff”s claim. Id. (“Even where the claim is not frivolous, counsel is often
unwarranted where the indigent’s chances of success are extremely slim.” (quoting Hodge
v. Polz'ce Offzcers, 802 F.2d 58, 60 (2d Cir. 1986))). This is because “every assignment of
a volunteer lawyer to an undeserving client deprives society of a volunteer lawyer available
for a deserving cause.” [d. Additionally, for prison inmates, the court must also give
weight to the plaintiffs lack of practical access to attorneys Id. at 173-74.

Plaintiff was in prison when he filed the complaint, and remains in custody. Plaintiff
has previously been granted leave to proceed irl forma pauperis (Dkt. 8). In his informal
pauperis motion, Plaintiff stated that he was incarcerated, had not worked in the past 12
months, and did not have any cash or other assets. (Dl<t. 5 at 1-2). A prison official certified
that Plaintiff` s average account balance for the previous six months was eight dollars. (Ia’.

at 2). Plaintiff has conclusively shown that he is indigent, and has met the threshold test

-2_

for appointing counsel.

However, on balance, the Cooper factors weigh against appointing counsel at this
time. As the Second Circuit has noted, “[t]he vast majority of litigation on behalf of
personal claimants is financed initially by lawyers who accept the representation for a
contingent fee in the expectation of being rewarded by a share of the winnings.” Cooper,
877 F.2d at 173. Plaintiff states that he has attempted to contact several attorneys, but he
has not been able to secure counsel. (Dkt. 78 at 1). However, this, in itself, is insufficient
to warrant the appointment of counsel.

The Court finds that Plaintiff has not established that he has a likelihood of success
on the merits Plaintiff claims that Cardinale, Aloi, and Quick threw him down a flight of
stairs and then stomped, kicked, and punched him. (Dkt. 4 at 9). Plaintiff further claims
that Sealy, Millia, Shelly, and 1\/lyer did not give him a thorough medical check after the
incident and denied him adequate medical care. (Id. at 9-10). Additionally, Plaintiff asserts
that Funzi destroyed his mail. (]d. at 11). The trial will turn on the jury’s determination as
to the credibility of the witnesses, not any complex factual or legal issues that could be
troubling for Plaintiff to present. Castro v. Manhattan E. Suz'te Hotel, 279 F. Supp. 2d 356,
358 (S.D.N.Y. 2003) (denying the plaintiff s motion to appoint counsel because “the case
does not present novel or overly complex legal issues, and there is no indication that the
plaintiff lacks the ability to present his case”); See Marcy Playgrourzd, Irzc. v. Capito[
Recora’s, Irzc., 6 F. Supp. 2d 277, 283 n.21 (S.D.N.Y. 1998) (“Virtually all of the pivotal

facts are sharply contested, and the outcome is likely to turn on the trier’s assessment of

_3_

the credibility of a number of witnesses While the existence of factual disputes does not
require the conclusion that a movant lacks a strong likelihood of success on the merits, it
certainly is relevant.”).

Plaintiff has also not submitted any evidence of mental health issues that would limit
his ability to represent himself See Andersorz v. Lantz, No. 3:07-cv-l689 (MRK), 2009
WL 2883072, at *1~2 (D. Conn. Aug. 27, 2009) (denying the plaintiffs motion to appoint
counsel despite his asserted mental health condition because “the relevant facts were
largely undisputed, the factual circumstances were relatively uncomplicated, and [the
plaintiff] had proved himself reasonably adept at advocating on his own behalf and
presenting the relevant facts to the Court”). While Plaintiff states in his motion that he is
“a severe/special level 1-S . . . (inmate psychotie)” (Dkt. 78 at l), he does not present any
factual basis for the conclusion that his mental disorder will prevent him from
understanding the proceedings See Wz`lson v. Hendel, No. 00-CV~6458-CJS(F), 2011 WL
4703117, at *3 (W.D.N.Y. Oct. 4, 2011) (“[A]lthough Plaintiff asserts he suffers from “bi-
polar disorder with psychotic feature,” he presents no factual basis for his conclusion that
“having this mental disorder will get in the way of me comprehending anything with
regards to the proceeding.”); Hardy v. Gerena, No. 07Civ. 2901(BSJ)(DF), 2009 WL
928313, at *3 (S.D.N.Y. Apr. 3, 2009) (“Plaintiff does state that he suffers from a ‘mental
disab[ility],’ but he does not give any explanation as to what that disability is, or how it
would limit his ability to develop and present his case.” (alteration in original) (citation

omitted)). As discussed above, the matter before the Court is not complex, and Plaintiff

_4_

has shown himself to be reasonably adept at presenting relevant facts to the Court and has
submitted no evidence or explanation to the contrary.

l\/loreover, the Court notes that Plaintiff was previously appointed counsel in this
matter on June 26, 2015 (Dkt. 18), and that the appointed counsel withdrew from
representing Plaintiff on August 2, 2016 (Dkt. 53), because of communication problems
with Plaintiff (Dkt. 52; Dkt. 55). Additionally, Plaintiff was appointed pro bono counsel
in at least one other case, but later lost that counsel due to Plaintiffs behavior. Romcmo v.
Ulrz`ch, No. l3-cv-633, Dkt. 61 (W.D.N.Y. Jan. 11, 2017). There is a cost to the Court in
making pro bono appointments_locating attorneys for these cases is challenging, and
doing so multiple times for a single case or particular party because Plaintiff s behavior
towards prior pro bono counsel led to said counsel’s withdrawal is a “wasteful expenditure
of scarce resources.” Smoleri v. Corcorarz, No. 6:10-CV-6040 (l\/IAT), 2013 WL 4054596,
at "‘4 (W.D.N.Y. Aug. 12, 2013).

After balancing the factors set forth in Cooper, the Court finds that appointing
counsel for Plaintiff in this matter is inappropriate

CONCLUSION

For the foregoing reasons, Plaintiffs motion to appoint counsel (Dkt. 78) is denied.

SO ORDERED.

    

, C`

 

  

. / g // g ///
EfiZAB TH A/worisoa@/ '

United/ tates District Judge

/

s.»»/

Dated: November 5, 2018
Rochester, New York

